Rivera, J.
(dissenting). For the reasons stated in my dissenting opinion in People v King (27 NY3d 147 [2016] [decided herewith]), I would reverse the order of the Appellate Division *980on the sole ground that the judge’s jury selection process denied defendant his right to a jury trial.
Judges Pigott, Abdus-Salaam, Stein and Fahey concur; Judge Rivera dissents in an opinion; Chief Judge DiFiore and Judge Garcia taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.